—In an action for a divorce and ancillary relief, the wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Henry, J.), dated February 20, 1997, which, inter alia, failed to credit her for sums spent in home improvements to the marital residence.
Ordered that the judgment is modified, on the law, by adding thereto a provision stating that after payment of the marital debts as provided for in the judgment, the next $22,500 of *342the proceeds from the sale of the marital residence shall be paid to the wife; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
We agree with the wife’s contention that , the court should have directed repayment to her for the expenditure of her separate, nonmarital funds toward the marital residence (see, Ciulla v Ciulla, 237 AD2d 556; Strang v Strang, 222 AD2d 975).
The wife’s remaining contentions are without merit.
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.